244 F.3d 803 (11th Cir. 2000)
In re:  Anthony Braden BRYAN, Petitioner.
No. 00-10892.
United States Court of Appeals,Eleventh Circuit.
Feb. 23, 2000.March 27, 2001

Application for Leave to File Second or Successive Petition for Writ of Habeas    Corpus.
Before ANDERSON, Chief Judge, and COX and CARNES, Circuit Judges.

BY THE COURT:

1
Anthony Braden Bryan is a Florida death row inmate. We previously affirmed the  denial of his first petition seeking 28 U.S.C.  2254 habeas corpus relief. See  Bryan v. Singletary, 140 F.3d 1354 (11th Cir.1998), cert. denied, 525 U.S. 1159,  119 S.Ct. 1068, 143 L.Ed.2d 72 (1999). Bryan's execution is scheduled for  tomorrow, February 24, 2000, at 7:00 a.m. This morning, he filed a "Petition for  Authorization to Reopen Habeas Corpus Petition." We construe his petition as an  application for an order permitting the district court to consider a second  habeas corpus petition, pursuant to 28 U.S.C.  2244(b).1 Section 2244(b)  directs courts of appeal to authorize the filing of a second habeas corpus  application only if the application makes a prima facie showing that one of two  specific requirements have been satisfied.2


2
Three of the claims now asserted by Bryan-his claims of ineffective assistance  of counsel at the trial and at the penalty stage and on direct appeal-were  presented in his first federal habeas corpus proceeding, and accordingly are due  to be dismissed pursuant to  2244(b)(1).


3
Assuming there are any other claims3 that were not presented in the previous  federal habeas corpus proceeding, they are to be evaluated under  2244(b)(2).  Bryan makes no argument that his claims rely upon a new rule of constitutional  law made retroactive to cases on collateral review by the Supreme Court.  Therefore, such claims must be evaluated under  2244(b)(2)(B), concerning new  evidence. Bryan asserts that he first learned in October, 1999, that his trial  counsel was an active alcoholic, drinking daily, at the time of Bryan's trial.  In addition to the attorney's October, 1999, affidavit, Bryan proffers the  affidavit of the attorney's then secretary. We do not believe that Bryan has  satisfied the due diligence prong of  2244(b)(2)(B)(i). Bryan has not explained  why a diligent investigation, for example during the 1991 collateral  proceedings, could not have discovered the fact of the attorney's alcoholism.


4
We also conclude that Bryan has failed to satisfy the second prong of the test:  that the facts underlying the claim, if proven and viewed in light of the  evidence as a whole, would be sufficient to establish by clear and convincing  evidence that no reasonable factfinder would have found the applicant guilty of  the underlying offense. Bryan has not explained how an alcohol-free counsel  would have clearly resulted in a finding of innocence, whether by the jury or as  might have been directed by the trial or appellate court. Indeed, the Florida  Supreme Court, in Bryan v. State, 533 So.2d 744, 745 (1988), cert. dismissed,  528 U.S. 1133, 120 S.Ct. 1003, 145 L.Ed.2d 927 (2000), described the  overwhelming evidence against Bryan at trial. Sharon Cooper, who accompanied  Bryan at the relevant times, testified to the relevant events. Her direct  testimony was corroborated by substantial evidence, including inter alia,  Bryan's fingerprints on the internal workings of the murder weapon, and Bryan's  own confession to a federal prisoner whom he also asked for assistance in  concocting an alibi (itself corroborated by the outline of an alibi in  appellant's handwriting). Thus, we readily conclude that Bryan has failed to  satisfy the second prong of the test.4


5
Because Bryan has failed to make the necessary showing under  2244(b), his  application must be denied.

APPLICATION DENIED.5


NOTES:


1
 In seeking to reopen his first federal habeas corpus proceeding, and set aside  the final judgment therein, Bryan is seeking to circumvent the operation of the  statutory limitations upon second or successive habeas corpus petitions, as set  out in  2244(b). Bryan argues that such circumvention is appropriate where  there has been a fraud upon the court. Like the Fifth Circuit in Fierro v.  Johnson, 197 F.3d 147 (5th Cir.1999), we need not address whether or not fraud  upon the court could in some other circumstances be used to circumvent the  operation of  2244(b), because we readily conclude that Bryan's allegations of  fraud fall short of any such fraud upon the court. Bryan alleges only that the  trial attorney, in an out-of-court conversation with Bryan's collateral counsel  in connection with the 1991 collateral proceedings in state court, denied that  he suffered from substance abuse during his representation of Bryan, whereas the  attorney later admitted being an alcoholic at the time. Bryan points to no other  indications of fraud, and no other impediments to the discovery in 1991 of the  true facts had a more thorough investigation been conducted then. Bryan's  allegations are precisely the kind of allegations of new evidence contemplated  by  2244(b), and we readily conclude that his allegations should be evaluated  accordingly.


2
 Section 2244(b) states:
(b)(1) A claim presented in a second or successive habeas corpus application  under section 2254 that was presented in a prior application shall be dismissed.
(2) A claim presented in a second or successive habeas corpus application under  section 2254 that was not presented in a prior application shall be dismissed  unless
(A) the applicant shows that the claim relies on a new rule of constitutional  law, made retroactive to cases on collateral review by the Supreme Court, that  was previously unavailable; or
(B)(i) the factual predicate for the claim could not have been discovered  previously through the exercise of due diligence; and  (ii) the facts underlying the claim, if proven and viewed in light of the  evidence as a whole, would be sufficient to establish by clear and convincing  evidence that, but for constitutional error, no reasonable factfinder would have  found the applicant guilty of the underlying offense.


3
 It is not clear whether Bryan is asserting other claims not presented in the  first federal habeas corpus proceeding.


4
 Instead of the proper focus discussed in text, Bryan would have us focus upon  his argument that he could have mounted a stronger ineffective assistance of  counsel claim had he known that the trial attorney was an alcoholic. However,  his ineffective assistance of counsel claims are subject to dismissal under   2241(b)(1). Moreover, we note in passing that the courts previously addressing  his ineffective assistance of counsel claims have concluded that Bryan failed to  satisfy the prejudice prong-i.e., failed to demonstrate a reasonable probability  that the result would have been different. In the materials presented to us,  Bryan has made virtually no argument that there is any increased probability  that the result would have been different. Bryan has adduced little more than  the fact that the trial attorney suffered from alcoholism at the time of the  trial, and has pointed to very little additional evidence going to the prejudice  prong. In this regard, we note that the trial attorney, in his October, 1999,  affidavit, did concede that he was an alcoholic at the time of the trial.  However, in a February, 2000, affidavit, the attorney indicates that there was  no impairment of his faculties.


5
 The request for stay of execution contained in the application is also DENIED.